Citation Nr: 0417327	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-13 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the left hip, currently evaluated as 20 percent 
disabling.

2.  Whether the rating reduction from 60 percent to 10 
percent for service connected lumbar spine disability was 
proper.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bladder incontinence claimed as secondary to surgery for a 
urethral diverticulum.

5.  Entitlement to a total disability rating due to 
individual unemployability from service connected disability 
(TDIU).




REPRESENTATION

Appellant represented by:	Naomi Favre, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran had active duty for training (ACDUTRA) with the 
U.S. Army Reserves from December 1986 to March 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a rating decision dated January 2002, the 
RO denied claims for TDIU and a rating in excess of 20 
percent for left hip disability.  The RO denied a claim for 
service connection for PTSD in an April 2002 decision.  The 
Board has rephrased this issue on the title page to better 
reflect the contentions on appeal.  The RO has certified 
these issues for appeal to the Board. 

In a rating decision dated February 2003, the RO reduced the 
rating for lumbar spine disability from 60 percent to 10 
percent disabling, and denied a claim for compensation under 
38 U.S.C.A. § 1151 for bladder incontinence status post 
urethral diverticulectomy.  The veteran initiated an appeal 
on these issues in August 2003, and the RO issued a Statement 
of the Case (SOC) that same month.  In September 2003, the 
veteran appeared and testified via videoconference 
transmission before C.W. Symanski who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b), and who is the Veterans Law Judge responsible for 
making a final determination in this case.  At that hearing, 
the veteran indicated her intent to perfect an appeal on the 
issues of the propriety of the rating reduction for lumbar 
spine disability and the denial of compensation under 
38 U.S.C.A. § 1151 for bladder incontinence status post 
urethral diverticulectomy.  The Board accepts this testimony 
as satisfying the timing and content requirements of a 
substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993) (an oral statement at a hearing, when later reduced to 
writing by means of a hearing transcript, satisfies the 
component of a written filing for appeal purposes).

The Board notes that the veteran has raised the issue of 
service connection for urinary incontinence on a direct 
basis.  This is a claim which is separate and distinct from 
her claim under 38 U.S.C.A. § 1151.  The Board refers this 
issue to the RO for appropriate action.


REMAND

The veteran claims that her service connected lumbar spine 
and left hip disabilities are more severely disabling than as 
recognized by the ratings in effect.  In rating 
musculoskeletal disabilities, VA must assess functional 
impairment and whether there is incoordination, weakness, 
fatigability or additional limitation of motion from pain or 
repeated use of the joint.  38 C.F.R. §§ 4.40 and 4.45 
(2003).  The Court of Appeals for Veterans Claims as held 
that, if feasible, the determination of functional limitation 
"should be portrayed in terms of the degree of additional 
range of motion due to pain on use or during flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The January 
2003 VA examination report does not address the extent, if 
any, of functional loss of use of the lumbar spine and/or 
left hip and must be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (2003).

The veteran also claims that she manifests PTSD as a result 
of events surrounding her falling injury during her period of 
ACDUTRA.  In this respect, she claims to have witnessed one 
female servicemember break her leg, and another female 
servicemember break her neck to the extent that she died as a 
result of the accident.  In a May 2003 statement, the 
veteran's representative argued that VA had not satisfied its 
duty to assist by obtaining all records associated with the 
in-service event.  The veteran's private provider of 
treatment has rendered a diagnosis of PTSD based on these 
claimed stressors, and the Board finds that the stressor 
information must be fully developed prior to a final decision 
in this claim.  

In so doing, the RO should contact the U.S. Army Reserves at 
Fort Dix to determine whether "Company C, 4th Bn, 3Bde" 
participated in a night training exercise at Fort Dix on 
January 13, 1987.  The RO should advise this department that, 
as a result of this training exercise, the veteran claims to 
have witnessed one female servicemember break her leg, and 
another female servicemember break her neck to the extent 
that she later died as a result of the accident.  The RO 
should request confirmation of these incidents.  The RO 
should also request all documents relating to the veteran's 
line of duty investigation for her injury on that date.  
Furthermore, the RO should directly contact Watson Army 
Community Hospital at Fort Dix and request all medical 
records in their possession relating to the veteran.  The RO 
must request all the above-mentioned information under the 
veteran's legal name in effect at that time.  See DA Form 
2173 dated January 13, 1987.

On remand, the RO should advise the veteran and her 
representative of their right to submit all evidence in their 
possession that pertains to the claims.  See 38 C.F.R. 
§ 3.159(b) (2003).  The Board defers consideration of the 
TDIU claim upon the receipt of an adequate VA examination 
report.  The RO also defers consideration of the claim for 
compensation under 38 U.S.C.A. § 1151 for urinary 
incontinence pending the RO's initial review of the 
inextricably intertwined issue of service connection for 
urinary incontinence on a direct basis.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should obtain the veteran's records 
of VA treatment since July 2003, and attempt 
to obtain complete clinic records from Arthur 
Samuels, M.D.  The RO should advise the 
veteran and her representative of their right 
to submit all evidence in their possession 
that pertains to the claims, and ensure that 
all notification and development action 
required by 38 U.S.C.A. § 5103A (West 2002) 
are fully complied with and satisfied.

2.  The RO should contact the U.S. Army 
Reserves at Fort Dix to determine whether 
"Company C, 4th Bn, 3Bde" participated in a 
night training exercise at Fort Dix on January 
13, 1987.  The RO should request confirmation 
of the claim that, as a result of this 
training exercise, the veteran witnessed one 
female servicemember break her leg, and 
another female servicemember break her neck to 
the extent that she later died as a result of 
the accident.  The RO should also request all 
documents relating to the veteran's line of 
duty investigation for her injury on that 
date.  The RO must request all information 
under the veteran's legal name in effect at 
that time.

3.  The RO should directly contact Watson Army 
Community Hospital at Fort Dix and request all 
medical records in their possession relating 
to the veteran for the year 1987.  The RO must 
request all information under the veteran's 
legal name in effect at that time.

4.  Thereafter, the RO should schedule the 
veteran for orthopedic examination to 
determine the current nature and severity of 
her lumbar spine and left hip disabilities.  
The examiner should be provided the claims 
folder and a copy of this remand prior to 
examination.  The examiner should be requested 
to perform any and all tests necessary and the 
results should be included in the examination 
report.  The orthopedic examiner should be 
requested to report all orthopedic 
manifestations of the veteran's service 
connected lumbar spine and left hip 
disabilities and provide opinion as to the 
extent, if any, of functional loss of use of 
the lumbar spine and/or left hip due to pain, 
incoordination, weakness, pain on flare-ups 
and fatigability with use.  If feasible such 
findings should be portrayed in terms of 
degrees of additional loss of motion.  With 
respect to the lumbar spine, the orthopedic 
examiner should be also requested to complete 
range of motion testing in terms of forward 
flexion, backward extension, right and left 
lateral flexion, and right and left rotation.  
The examiner should specifically comment as to 
whether there is muscle spasm or guarding 
severe enough to result in abnormal gait, or 
abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

5.  The RO should also schedule the veteran 
for neurologic examination to determine the 
current nature and severity of the chronic 
neurologic manifestations of her lumbar spine 
disability, if any.  The examiner should be 
requested to perform any and all tests 
necessary and the results should be included 
in the examination report.  The neurologist 
should be requested to report all chronic 
neurologic manifestations of the veteran's 
service connected lumbar spine disability, to 
include specifying any and all neurologic 
symptoms (e.g., neuritis, neuralgia, sensory 
loss, body part dysfunction, etc.) with 
reference to the nerve(s) affected.  Any 
neurologic symptoms of non-service connected 
origin should be clearly delineated in the 
examination report.  Send the claims folder to 
the examiner for review, and request the 
examiner to acknowledge review of the claims 
folder in the examination report

6.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

7.  Thereafter, the RO should conduct a de 
novo review of the claims on appeal.  In so 
doing, the RO must consider the new rating 
formula for evaluating diseases and injuries 
of the spine applicable to diagnostic codes 
5235 to 5243.  If any benefit sought on appeal 
remains denied, the veteran should be provided 
a supplemental statement of the case (SSOC), 
and an appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




